                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                    EASTERN DIVISION AT COLUMBUS

In re: OHIO EXECUTION
 PROTOCOL LITIGATION,
                                                     :      Case No. 2:11-cv-1016

                                                            Chief Judge Edmund A. Sargus, Jr.
                                                            Magistrate Judge Michael R. Merz

This Order relates to Plaintiff Cleveland Jackson




     OPINION AND ORDER ON MOTION TO QUASH SUBPOENA


       This consolidated capital § 1983 litigation is before the Court on Motion of the Ohio Board

of Pharmacy (the “Board”) to Quash a Subpoena (“Subpoena”) issued to it by Plaintiff Cleveland

Jackson (ECF No. 2203). Jackson opposes the Motion (ECF No. 2207) and the Board has filed a

Reply in support (ECF No. 2208 & 2209).

       The Subpoena in question requires the Board to produce a witness or witnesses to testify

pursuant to Fed.R.Civ.P. 30(b)(6) on May 16, 2019, at 10:00 a.m. at the Office of the Federal

Public Defender for the Southern District of Ohio (ECF No. 2198, PageID 106883) on the

following subject matters:

               Please note that for the following deposition topics and requests for
               production of documents, the drugs that Ohio has used or could use
               to carry out human executions by lethal injection include, but are
               not limited to, sodium thiopental, pentobarbital, secobarbital, or
               other barbiturates; hydromorphone, morphine, or other opioids;
               fentanyl or any of its analogs such as sufentanyl, carfentanyl, or
               others; midazolam, diazepam, or other benzodiazepines; and


                                                1
etomidate, propofol, or other general anesthetic drugs; rocuronium
bromide, pancuronium bromide, vecuronium bromide, or any other
paralytic drug; and potassium chloride.

1. Information regarding the application processes to obtain a
license from the OSBP to distribute dangerous drugs. This includes,
for example, a wholesale distributor of dangerous drugs license, and
a Terminal Distributor of Dangerous Drugs (TDDD) license. This
also includes the application process for an Ohio resident or non-
resident. This would include matters such as, for example, the
procedures for seeking such a license; OSBP’s assessment and
characterization of the level of difficulty and time required for an
applicant to submit such an application; the percentage rate at which
such applications are typically granted; the typical amount of time
between application submission and decision on the application by
OSBP; the procedures and factors by which OSBP assesses an
application; and all other facets of the decision-making process by
which OSBP processes such applications and grants or denies such
an application.

2. Information regarding OSBP’s monitoring and enforcement of
diversion controls of controlled substances that Ohio has used or
could use to carry out a human execution by lethal injection (defined
above), for the time period of January 1, 2011 to present. This
applies to drugs whether compounded or manufactured. Those
controls are created by Ohio state and federal laws that require
distributors and manufacturers of controlled substances to maintain
effective controls against diversion of particular controlled
substances into other than legitimate medical, scientific, and
industrial channels. See, e.g., 21 U.S.C. § 823(a)(1), (b)(1); Ohio
Admin. Code § 4729:6-5-01(I); Ohio Admin. Code § 4729:6-8-
01(I); see also Complaint, State of Ohio ex rel. Mike DeWine v.
McKesson et al., No. CV-20180055, at 15–23 (Feb. 28, 2018,
Madison Cnty Ct. of Common Pleas) (citing analogous provisions
in Ohio law moved to OAC § 4729:6-5-01 as of March 1, 2019);1
see also Ohio Admin. Code 4729:6-7-01(C), (H); Ohio Admin.
Code § 4729:6-2-01(D); Ohio Admin. Code § 4729:5-2-01(B)(3),
(E)(4)).

This would include matters such as, for example, any reports of


                                 2
suspicious orders, any “zero reports,” and any other reports or
information required to be submitted to the OSBP under Ohio
Admin. Code § 4729:6-3-05 or its predecessor rules, received by the
OSBP regarding drugs that Ohio has used or could use to carry out
human executions by lethal injection; any acquisition and/or
distribution transaction reports required by federal law that OSBP
has received relating to drugs that Ohio has used or could use to
carry out human executions by lethal injection; and any other reports
similarly required by State or federal law concerning controlled
substances that Ohio has used or could use to carry out human
executions by lethal injection.

This would also include information about any investigation by the
OSBP of a dangerous drug distributor, and violations of law
identified, the results of such an investigation, and any enforcement
action that OSBP has taken, concerning a drug distributor’s actions
supplying drugs to the State of Ohio or its agents that Ohio has used
or could use to carry out a human execution by lethal injection.
Those recipients of drugs provided by any such drug distributor
include, for example, the Ohio Department of Mental Health and
Addiction Services (ODMHAS) (or its predecessor agency or
agencies); the Ohio Pharmacy Service Center; Central Pharmacy
Inpatient; Mary Denise Dean; Dr. Tracie Taylor; Gretchen Weaver;
Joell Buchanan; Sokkhar Muon; Denise Nauman; Justin Clark;
Denise Hanscel; or any other person employed by, acting at the
direction of, or on behalf of, ODMHAS, Ohio Pharmacy Service
Center, or Central Pharmacy Inpatient; Richard Theodore; Steven
Gray; Ron Erdos; Donald Morgan; Edwin Voorhies, Jr.; Gary Mohr;
Phil Kerns; Roseann Clagg; or any other person employed by, acting
at the direction of, or on behalf of, the Ohio Department of
Rehabilitation and Correction. The relevant drugs include the
following: sodium thiopental; pentobarbital; hydromorphone;
midazolam; rocuronium bromide, pancuronium bromide,
vecuronium bromide; and potassium chloride.

Please note, however, that Plaintiff Jackson is not seeking patient
specific documents from the OARRS system.




                                 3
              3. That OSBP, in responding to the subpoena issued by Plaintiff
              Jackson, has conducted a diligent and thorough search of all
              documents and records in its possession, custody and/or control.

              4. That the documents and records produced by OSBP in response
              to the subpoena issued by Plaintiff Jackson are authentic records
              maintained by OSBP in the ordinary course of its business.

              5. That OSBP has produced all of the documents and records that
              are responsive to the subpoena issued by Plaintiff Jackson, and that
              no responsive documents/records are being withheld from
              production.


Id. at PageID 106885-88.

       The Subpoena is also a subpoena duces tecum and commands the production of the

following documents:


              DOCUMENTS TO BE PRODUCED

              In complying with these requests, responsive materials are those
              materials that are in your possession, custody, or control. Fed. R.
              Civ. P. 45(a)(1)(A)(iii). That is not merely such documents or
              information in your actual physical possession. Documents and
              information that are in your “possession, custody or control” include
              all documents and information to which you have the legal right,
              authority, or ability to obtain upon demand. See Wright & Miller,
              Fed. Prac. & Proc. Civ. § 2210 (3d ed.). Before responding to these
              requests, you must make a thorough and diligent search of all your
              books, records, files and other papers and materials in your
              possession, custody or control in an effort to obtain and produce all
              responsive information and documents.

              The Ohio State Board of Pharmacy is directed to produce the
              following documents, communications, Electronically Stored
              Information (ESI) and tangible things that are in its possession,
              custody, or control as defined above.



                                               4
               To the extent that documents have already been produced that might
               be responsive, please identify those documents and provide as to
               each specific document produced the further documentation
               necessary to confirm the matters identified above in # 3 and # 5.

               1. All documents, communications, or other materials relating to the
               above-listed Deposition Topics.

               2. OSBP’s electronic lists of all resident and non-resident persons
               and entities currently licensed as a distributor of dangerous drugs by
               the OSBP, similar to the Excel spreadsheet that was produced in this
               litigation pursuant to a previous subpoena to OSBP.

               3. OSBP’s electronic list of all pharmacies and/or pharmacists who
               engage in compounding sterile controlled substances.

Id. at PageID 106889-90. By agreement with counsel for the Board, the Subpoena was served by

email on April 29, 2019 (ECF No. 2198, PageID 106880.)

       The Board seeks to quash the Subpoena as unduly burdensome, unlikely to lead to the

discovery of admissible evidence, and seeking information that is confidential or privileged from

disclosure under state and federal law (Motion, ECF No. 2203, PageID 106909).

       In Bucklew v. Precythe, 139 S. Ct. 1112, (2019), the Supreme Court recently reiterated the

requirement first recognized in Baze v. Rees, 553 U.S. 35 (2008), that a State’s refusal to alter its

lethal injection protocol could violate the Eighth Amendment only if an inmate first identified a

“feasible, readily implemented” alternative procedure that would “significantly reduce a

substantial risk of severe pain.” Id., at 52. Plaintiff reads Bucklew as clearly holding “that a

prisoner raising a Glossip claim must be permitted to obtain discovery – particularly from a State

agency – necessary to satisfy his burden.” There is no such holding in Bucklew. Indeed, there was

no discovery issue at all before the Supreme Court in that case. Nevertheless, a state agency with

relevant information on drugs that could feasibly be used for executions is an appropriate target


                                                 5
for discovery on such issues, and the Board does not contend to the contrary. The question, instead,

is the appropriate scope of such discovery.

       Plaintiff notes that the Board probably has information that would have enabled Warren

Henness to respond to the defense raised in bis preliminary injunction hearing that his out-of-state

expert witness was not competent to testify about procedures for obtaining a Terminal Dangerous

Drug Distributor (TDDD) license (Response, ECF No. 2207, PageID 106951). That information

may likewise be relevant to Plaintiff Cleveland Jackson’s case.

       Given the position taken by the State Defendants in the Warren Henness preliminary

injunction proceeding on the competence of a doctor reviewing the Board’s website to testify about

the process for obtaining a TDDD or WDDD license and the ease of doing so, the Board is the

appropriate source from which Plaintiff needs to obtain that relevant evidence and a 30(b)(6)

deposition is an appropriate way to do so. In its Reply the Board insists this is a purely legal issue,

but the questions of the amount of time and other factors relevant to “relative ease” of obtaining a

TDDD license are factual.

       During a telephonic hearing on the Motion on May 14, 2019, the Board of Pharmacy

identified Ms. Carrie Southard as the person from its staff who would testify on the licensing

process if the Motion to Quash were not granted (Draft Transcript at p.2, 6). The Court gave a

tentative oral ruling and now confirms that the Motion to Quash as to the expected testimony from

Carrie Southard is DENIED because it appears likely she would have testimony to give as to the

actual process (as opposed to the legal and regulatory descriptions of that process) for obtaining a

TDDD or WDDD license. Id. at 6-7.




                                                  6
       Plaintiff also seeks “discovery into whether, or to what extent, the Board in fact enforces

the drug laws of Ohio as they relate to execution drugs.”(Response, ECF No. 2207, at PageID

106952). This appears to be in support of his claim, made in common with the other Plaintiffs,

that Ohio may not lawfully use “controlled substances to carry out a human execution.” Id. That

claim has been dismissed. In re Ohio Execution Protocol Litig., 2018 U.S. Dist. LEXIS 28282

and 77126 (S.D. Ohio 2018; adopted, 2018 U.S. Dist. LEXIS 209769, 2018 WL 6529145 (S.D.

Ohio Dec. 12, 2018)(Sargus, C.J.). Discovery relevant to that claim would therefore not produce

admissible evidence and the Subpoena for a Rule 30(b)(6) deposition on that question is

QUASHED.

       In an attempt to avoid this ruling and giving Plaintiff the benefit of the doubt as to some

possible relevance to remaining claims in the case, the Court accepted the proposal of the Board’s

counsel that the parties negotiate a stipulation that would satisfy Plaintiff’s concerns (Draft

Transcript at p. 15). That effort apparently broke down as the Court was advised by email at 4:09

p.m. this date:

                  Mr. Appel and Cleveland Jackson’s counsel have been unable to
                  reach a satisfactory agreement on the language of a sworn
                  affidavit/declaration regarding the diversion-related deposition
                  topics. Per Your Honor’s instructions during the oral argument on
                  the motion to quash, we are reaching out to request the Court’s
                  involvement. Specifically, we are wondering whether Your Honor
                  would be able to teleconference with counsel on Wednesday, May
                  22, 2019, at 10:00 a.m.?


       The Court is not available at the time and on the date suggested. If counsel wish the Court’s

assistance in a further attempt at negotiating a resolution of this issue, they need to provide the

Court with a draft affidavit showing areas of disagreement.




                                                 7
       The Court agrees with Plaintiff that it is not unduly burdensome for the Board to

authenticate the documents it has already produced to Plaintiff, certify that those documents are

maintained by the Board in the ordinary course of its business, certify the efforts made to comply

with the Subpoena, and certify that no responsive documents are being withheld (or if any are

being withheld, making an appropriate claim of privilege and producing the documents with a

privilege log for in camera inspection). During the hearing the Board’s counsel agreed that this

was not unduly burdensome and indicated that a certificate of authenticity of documents already

produced had been provided. In the absence of a request from Plaintiff for something further, the

Court understands this need has been met.

       At the conclusion of the hearing, it was agreed that the date set in the Subpoena of May 16

would be changed to May 22, 2019 (Draft Transcript at p. 25). On May 21, 2019, Plaintiff’s

counsel purported to modify that date unilaterally to May 31, 2019:

               We are now less than 24 hours before the scheduled deposition,
               leaving insufficient time to prepare. As we stated previously, we
               prefer to take the deposition of both identified representatives on the
               same day. To accommodate for the time to prepare in light of these
               recent developments, we will shift the time for both depositions, of
               Ms. Southard and of Mr. Griffin, from Wednesday, May 22, 2019
               [,] at 10:00 a.m. to Friday, May 31, 2019, at 10:00 a.m. Thus there
               will not be a deposition taken on Wednesday, May 22, 2019 [,] as
               previously planned.


(Email from Allen Bohnert to Henry Appel, May 21, 2019, 11:41 a.m.)

       Although Fed.R.Civ.P. 45 authorizes attorneys to issue subpoenas, they are court process

and the Court is the entity authorized to modify them. Plaintiff should long since have been

prepared to take Ms. Southard’s deposition and the Board has advised that she and counsel are

available on May 22, 2019, the date approved by the Court as a modification of the Subpoena. Ms.


                                                 8
Southard’s deposition will therefore proceed at 10:00 a.m. on Wednesday, May 22, 2019, at the

Office of the Federal Defender for this District.



May 21, 2019.

                                                            s/ Michael R. Merz
                                                           United States Magistrate Judge




                                                    9
